IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20590
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESUS CECENO,


                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-779-ALL
                        - - - - - - - - - -
                         February 20, 2002
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesus Ceceno appeals his sentence for possession with intent

to distribute 500 grams or more of cocaine.    He argues that the

district court failed to comply with Fed. R. Crim. P. 32(c)(3)(A)

at the sentencing hearing.   Rule 32(c)(3)(A) provides that before

imposing sentence, the court must verify that the defendant and

defendant’s counsel have read and discussed the PSR.    Ceceno

concedes that his argument is foreclosed by this court’s

precedent and states that it is raised here solely for issue

preservation purposes.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 01-20590
                               -2-

     Although the district court in this case may have erred in

not verifying that Ceceno and his attorney had read and discussed

the PSR, Ceceno does not allege prejudice, or, that he did not

read the PSR and discuss it with his attorney.   Nor did he raise

this issue at the sentencing hearing.    Under United States v.

Esparza-Gonzalez, 268 F.3d 272 (5th Cir. 2001), there was no

plain error.

     AFFIRMED.